
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 14-53; RM-11714; DA 14-459]
        Radio Broadcasting Services; Dayton, Washington
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          This document requests comments on a Petition for Rule Making filed by Brett E. Miller, proposing the allotment of Channel 272A at Dayton, Washington, as the community's second local service. A staff engineering analysis confirms that Channel 272A can be allotted to Dayton consistent with the minimum distance separation requirements of the Commission's Rules with a site restriction 3.1 kilometers (1.9 miles) southwest of the community. The reference coordinates are 46-18-20 NL and 118-00-03 WL.
        
        
          DATES:
          Comments must be filed on or before May 26, 2014, and reply comments on or before June 10, 2014.
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 12th Street SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: Brett E. Miller, 8200 Stockdale Highway, M-10, #164, Bakersfield, California 93311.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2700.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 14-53, adopted April 3, 2014, and released April 4, 2014. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or via email www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding.

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission.
          Nazifa Sawez,
          Assistant Chief, Audio Division, Media Bureau.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
        
        1. The authority citation for part 73 continues to read as follows:
        
          Authority:
           47 U.S.C. 154, 303, 334, 336 and 339.
        
        
          § 73.202 
          [Amended]
        
        2. Section 73.202(b), the Table of FM Allotments under Washington, is amended by adding Dayton, Channel 272A.
        
      
      [FR Doc. 2014-10496 Filed 5-6-14; 8:45 am]
      BILLING CODE 6712-01-P
    
  